Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on August 10, 2022 has been approved.


Allowable Subject Matter
Claims 1-20, filed May 27, 2021, are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art could be found to teach all the claimed limitations. In particular, no prior art could be found to teach the claimed approach to providing dynamic execution of a plurality of processes between a client of a plurality of clients and a server of a plurality of servers, where each client can have different capacities. The invention has a processor receive a first service request from a client of a plurality of clients. The first service request requiring a plurality of computations. The processor determines a first available capacity at the client to perform the plurality of computations while determining a server to perform the remainder of the computations. The client then receives the results from the server, aggregates the results with its own, and presents the aggregated result to the user. The processor then receives a second request for the same service from the client. The processor then determines a second available capacity at the client to perform the plurality of computations needed for the second service request. The second capacity being different from the first capacity.  The processor then determines the server to perform the remainder of the computations. The client then receives the results from the server, aggregates the results with its own, and presents the aggregated result to the user.
The closest prior art found was Iyoda (US PGPub No: 2005/0188087).  Iyoda teaches parallel processing where a terminal/client sends a processing request and slave devices assess whether each has enough capacity to participate in the parallel processing. Iyoda also teaches aggregating the final results. However, Iyoda does not teach determining a client/terminal’s own capacity and having it (the client/terminal itself) process some of the request. Iyoda also does not teach the client/terminal capacity being different for each different request. Finally, Iyoda does not teach giving a server/slave the remainder portion the client/terminal itself did not have the capacity to process. As such Iyoda does not qualify as pertinent prior art. 
Another reference found was Burgmans (US PGPub No: 2008/0235317). Burgmans teaches a distributed computing system where a  large task is decomposed and distributed amongst remote devices. The results are then received and combined at the main server. While Burgmans distributes the decomposed tasks to remote devices, Burgmans does not explicitly cite distributing some of the decomposed task to a client device that make the task request. Nor does Burgmans explain taking into account the client device capacity, with respect to the task(s), to assess how much the client can process and what remaining portion to distribute to the remote devices. Finally, Burgmans also does not teach the client/terminal capacity being different for each different request. As such, Burgmans also fails to qualify as pertinent prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMMANUEL MOISE can be reached on (571) 272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2455